          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

WALLA CE T. ROBINSON
ADC #169328                                             PLAINTIFF

v.                    No. 5:19-cv-10-DPM-JJV

WILLIAM STRAUGHN, Warden, Cummins
Unit; WILSON, Nurse, Cummins Unit;
TREELECIA MERRILL, Nurse, Cummins Unit;
and ST ARKS, Captain, Cummins Unit                   DEFENDANTS

                             ORDER
     Unopposed recommendation, NQ 48, adopted.          FED.   R.   CIV.

P. 72(b) (1983 addition to advisory committee notes).    Motion for
summary judgment, NQ 36, denied without prejudice.
     So Ordered.


                              D.P. Marshall Jr.
                              United States District Judge
